Name: Commission Regulation (EC) No 362/2004 of 27 February 2004 opening a preferential tariff quota for imports of raw cane sugar originating in the ACP States for supply to refineries during the period 1 March to 30 June 2004
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar;  economic geography;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32004R0362Commission Regulation (EC) No 362/2004 of 27 February 2004 opening a preferential tariff quota for imports of raw cane sugar originating in the ACP States for supply to refineries during the period 1 March to 30 June 2004 Official Journal L 063 , 28/02/2004 P. 0018 - 0019Commission Regulation (EC) No 362/2004of 27 February 2004opening a preferential tariff quota for imports of raw cane sugar originating in the ACP States for supply to refineries during the period 1 March to 30 June 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 39(6) thereof,Whereas:(1) Article 39(1) of Regulation (EC) No 1260/2001 provides that, during the 2001/02 to 2005/06 marketing years and in order to ensure adequate supplies to Community refineries, a special reduced rate of duty is to be levied on imports of raw cane sugar originating in States with which the Community has concluded supply agreements on preferential terms. At present such agreements have been concluded by Council Decision 2001/870/EC(2) with the African, Caribbean and Pacific States (ACP States) referred to in Protocol 3 on ACP sugar in Annex V to the ACP-EC Partnership Agreement(3) and with the Republic of India.(2) The agreements in the form of an exchange of letters concluded by Decision 2001/870/EC provide that the refiners in question are to pay a minimum purchase price equal to the guaranteed price for raw sugar, less the adjustment aid fixed for the marketing year in question. That minimum price should therefore be fixed in the light of the factors applicable in the 2003/04 marketing year.(3) The quantities of special preferential sugar to be imported are calculated in accordance with Article 39 of Regulation (EC) No 1260/2001 on the basis of an annual Community forecast supply balance.(4) The balance shows the need at this stage to import raw sugar and to open tariff quotas for the 2003/04 marketing year at the special reduced rate of duty provided for in the above agreements in order to meet the Community refineries' supply needs for part of that marketing year. Pursuant to Commission Regulation (EC) No 1115/2003(4), quotas were opened for the period 1 July 2003 to 29 February 2004.(5) Since the forecasts for raw cane sugar production are available for the 2003/04 marketing year, a quota should be opened for the second part of that marketing year.(6) In view of the presumed maximum refining needs fixed for each Member State and the shortfall predicted in the forecast supply balance, provision should be made to authorise imports for each refining Member State for the period 1 March to 30 June 2004.(7) The 2003 Act of Accession adds Slovenia to the list of countries for which maximum supply needs per marketing year are laid down in Article 39 of Regulation (EC) No 1260/2001. The needs of Slovenia for the two months (May and June 2004) falling under the 2003/04 marketing year after accession are set at 3264 t in Article 3 of Commission Regulation (EC) No 60/2004(5). In view of the relatively small quantity involved and the fact that the period of application is relatively short, special provisions must be adopted as regards the issue and validity of import licences and the refining period.(8) Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96(6) must apply to the new quota.(9) In order to avoid any interruption in supplies, for quantities to be imported in accordance with Regulation (EC) No 1115/2003 and not covered by licence applications submitted by 1 March 2004, the Member States concerned should be authorised to issue the corresponding licences after that date in the course of the 2003/04 marketing year.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the period 1 March to 30 June 2004, a tariff quota is hereby opened under Decision 2001/870/EC for imports of raw cane sugar for refining falling within CN code 1701 11 10, amounting to 30459 tonnes expressed as white sugar originating in the ACP States signatory to the Agreement in the form of an Exchange of Letters approved by that Decision.The tariff quota shall bear the serial number 09.4097.Article 21. A special reduced duty of EUR 0 per 100 kg of standard-quality raw sugar shall apply to imports of the quantity referred to in Article 1.2. The minimum purchase price to be paid by Community refiners for the period referred to in Article 1 shall be EUR 49,68 per 100 kg of standard-quality raw sugar.Article 31. Import licences may be issued(a) by the Member States listed in Article 39 of Regulation (EC) No 1260/2001, except Slovenia, under the quota fixed in Article 1 and on the terms laid down in Article 2 for a total quantity of 27195 tonnes;(b) by Slovenia for a quantity of 3264 tonnes.2. Notwithstanding the last sentence of Article 4(4) of Commission Regulation (EC) No 1159/2003, licences issued by Slovenia shall be valid to the end of the third month following the marketing year in question. Notwithstanding Article 18(1) of that Regulation, the sugar must be refined by the end of the fourth month following the marketing year in question.Article 4Regulation (EC) No 1159/2003 shall apply to the tariff quota opened by this Regulation.Article 5The Member States referred to in Article 3 of Regulation (EC) No 1115/2003 are hereby authorised to issue licences for the import and refining by 30 June 2004 of the quantities listed in that Article and not covered by import licence applications submitted before 1 March 2004.Article 6This Regulation shall enter into force on 1 March 2004.Article 3(1)(b) and (2) shall apply subject to and from the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).(2) OJ L 325, 8.12.2001, p. 21.(3) OJ L 317, 15.12.2000, p. 3.(4) OJ L 158, 27.6.2003, p. 30.(5) OJ L 9, 15.1.2004, p. 8.(6) OJ L 162, 1.7.2003, p. 25.